DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-8 and 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2:  the claim recites voltage levels between 20-250 Vrms, it is assumed that the units are “Voltage root-mean-square” however that is unclear.   It is suggested that this is clarified in the claim language.   Still regarding claim 2:  the claim recites that the pins have a voltage level.  This language is indefinite in that the electrical signal generator is intimately required to be configured to produce a voltage level between the pins, the pins themselves cannot maintain a voltage level without the electrical signal generator. 
Regarding claim 3:  the claim recites creating an electrical signal across the two pins for 10-300 msec.  It is unclear if this is treatment time, duty cycle or something else entirely.   For the purpose of examination it will be assumed that this is duty cycle. 
Regarding claim 4:  the claim recites that the pulsed electric signal has a delay time, it is unclear what this is or could be.  For the purpose of examination it will be assumed that this is duty cycle. 
Regarding claim 7:  the claim recites that the pulsed signal is a “periodic pulsed wave”.  This language is unclear and therefore indefinite.  For the purpose of examination it will be assumed that this is a sine wave or an AC current. 
Regarding claim 8:  the claim recites that the pulsed electrical signal forms an electric field of alternating current.  This language is unclear, the pulsed electrical fielded could resemble a sine wave however it is direct and not alternating current being applied, the language is not understood. 
Regarding claim 10: the claim recites that the apparatus “may” improve a variety of conditions.  This is ambiguous and indefinite in that it “may” or “may” not. 
Regarding claim 11: the claim recites creating an electrical signal across the two pins for 10-300 msec followed by a delay time.  It is unclear if this is treatment time, duty cycle or something else entirely.   For the purpose of examination it will be assumed that this is duty cycle. 
All of the above claims are rejected under prior art as understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 in view of Underwood et al. US 2002/0128641.
Regarding claims 1-2 and 9-10:  Manstein discloses at least two pins 350 (figure 3) configured to be inserted into dermatological tissue (“penetrate the skin”, abstract) to deliver electromagnetic energy (“electrical current”, paragraph 0030) to target demagogical tissue; and an electrical signal generator 320 (figure 3) coupled to the pins.   Manstein discloses the claimed invention however, Manstein does not specifically disclose that a pulse electrical signal with a voltage between 20-250 root-mean-square Voltage and a frequency in the range of 0.1MHz to 100 MHz.   Underwood however discloses a similar invention in which the voltage is delivered as a series of pulses which have a RMS voltage between 5-1000 volts and a frequency between 5kHz to 20 MHz.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein to include a pulse electrical signal with a 
Regarding claim 5:  Manstein/Underwood discloses the claimed invention.  Manstein further disclose that the signal is selected to have specific sequences and that signals (plural) are delivered, this indicates a repetitive electrical signal (paragraph 0032).  Manstein further discloses the creation of thermal damage (paragraph 0030).
Regarding claim 6:  Manstein discloses the use of bipolar modes for the electrodes (paragraphs 0019 and 0041).

Claims 3-4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 in view of Underwood et al. US 2002/0128641 and further in view of Vila Echague US 2008/0269735.
Regarding claims 3-4, 7 and 11:  Manstein/Underwood discloses the claimed invention however Manstein/Underwood does not specifically disclose an electric signal application for 10-300 msec with a delay time, it is noted that a pulse signal will inherently have a delay time (on/off cycle).   This is assumed to be duty cycle as discussed above.  Vila Echague however teaches of an array for treating biological tissue in which the pulse width (i.e. duration) is between 0.1us -10 seconds, this range clearly includes the ranges claimed. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein/Underwood to include pulse width ranges from 100ms - 500ms and/or from 100s - 500us, as taught by Vila Echague in order to apply electromagnetic radiation to the tissue (paragraph .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manstien US 2005/0222565 in view of Underwood et al. US 2002/0128641 and further in view of Herbst et al. US 2001/0021868.
Regarding claim 8:  Manstein/Underwood discloses the claimed invention however Manstein/Underwood does not specifically disclose forming and AC waveform.  Herbst however teaches of a voltage applied in a manner like a sine wave, which is considered to be an alternating current (paragraph 0051).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Manstein/Underwood to include forming an AC / sine waveform, as taught by Herbst in order to minimize polarization at the electrode. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792